Order entered May 3, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00017-CR

                     CLYDE EARL TAYLOR, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75930-P

                                    ORDER

      On April 12, 2021, the corrected version of volume 7 of the reporter’s record

was filed; on April 29, 2021, the corrected version of volume 8 of the reporter’s

record was filed.

      We STRIKE volumes 7 and 8 of the October 1, 2020 original reporter’s

record. We also STRIKE the “corrected” volume 8 filed on April 12, 2021.

      Appellant’s brief is due by May 14, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to Crystal Brown, official

court reporter, 203rd Judicial District Court; to LaToya R. Young, deputy court

reporter; and to counsel for all parties.




                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE